Citation Nr: 1325832	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1965 to October 1967.
 
This appeal arises to the Board of Veterans' Appeals (Board) from a July 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that in pertinent part denied service connection for hypertension.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran claims that his service-connected type 2 diabetes mellitus has caused hypertension, VA's non-adversarial system and its statutory duty to assist require that VA's consideration of the claim be extended to, "...include issues raised in all documents or oral testimony submitted [emphasis in original]..."  Douglas v Derwinski, 2 Vet. App. 435, 439 (1992).  During his videoconference hearing, a theory of service connection via aggravation due to service-connected disability was raised and discussed.  Service connection via aggravation was not addressed in the April 2009 VA compensation examination report or in any other clinical treatment report.  Thus, the April 2009 VA compensation examination report must be returned to the examiner for an addendum opinion.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC must review the claims file and ensure that any recent pertinent medical evidence has been associated therein.  The AMC must offer the Veteran an opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for hypertension.  Based on his response, the AMC must attempt to procure a copy of any record which has not previously been obtained.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable effort, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and, (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination (if an examination is scheduled) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may result the denial of benefits.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that an examination is scheduled and the Veteran does not report for the examination, the notice of the scheduled examination must be associated with the claims file.  The claims file must indicate whether any notice that was sent was returned as undeliverable.

3.  After completion of the above, the AMC should return the claims file to the April 2009 VA diabetes mellitus compensation examiner for an addendum report.  Any additional records in Virtual VA must also be made available to the examiner.  The examiner should review the pertinent medical history and note that review in the report.  The examiner must then address whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus and/or his service-connected hearing loss disability has aggravated the Veteran's hypertension.  

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.  

4.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the claim.  No action by the Veteran is required until he receives further notice.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


